DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 recites the limitation "the distances" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US 20150200447 A1).  
For claim 1, Tang discloses a transmission structure of antenna and proximity sensing circuit (Abstract, figure 9, [0043]), comprising: a transmission line, having a first coupling end and a second coupling end, said first coupling end coupled to an antenna, and said second coupling end coupled to a proximity sensing circuit ([0040], [0041], figure 9, transmission line 321, antenna 316, proximity sensor 32); and at least one radio-frequency short-circuit element ([0043], capacitor 33), coupled between said transmission line (321) and a ground (52), and located between said antenna (316) and said proximity sensing circuit (32). 
For claim 3. The transmission structure of antenna and proximity sensing circuit of claim 1, Tang discloses wherein said antenna has a feed end and a ground end ([0033], figure 9, feed terminal 315, ground 52); said feed end is coupled to a radio-frequency circuit ([0031], [0032]); and said ground end of said antenna is coupled to said transmission line (figure 9). 

For claim 5. The transmission structure of antenna and proximity sensing circuit of claim 1, Tang discloses wherein said at least one radio-frequency short-circuit element includes at least one capacitor (figure 9, [0043], capacitor 33). 

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 20150200447 A1) in view of Heikura (US 20160065260 A1). 
For claim 2. The transmission structure of antenna and proximity sensing circuit of claim 1, Tang fails to mention wherein the distance between said first coupling end of said transmission line and said at least one radio-frequency short-circuit element is between 1/4 wavelength of a radio-frequency signal.+-.1/8 wavelength of said radio-frequency signal. 
Heikura discloses antenna system with an integrated proximity sensor including a short-circuit capacitor (figure 2, [0084], capacitor 212), and a distance between a first coupling end of a transmission line ([0066]-[0068], figure 2, transmission line component 204) and said at least one radio-frequency short-circuit element (capacitor 212) is between 1/4 wavelength of a radio-frequency signal.+-.1/8 wavelength of said radio-
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Heikura into the art of Tang as to improve isolation of the RF transmission from the proximity sensor. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 20150200447 A1) in view of Kim (US 20200388919 A1) and Suh (US 20180261908 A1). 
For claim 6. The transmission structure of antenna and proximity sensing circuit of claim 1, Tang fails to mention wherein said at least one radio-frequency short-circuit element includes a plurality of radio-frequency short-circuit elements; and said transmission structure further comprises: a selection circuit, coupled between said radio-frequency short-circuit elements and said ground, and selecting one of said radio-frequency short-circuit elements to be coupled to said ground. 
Kim discloses a frequency selective circuit ([0008], figure 9, switch 1010) connected to antenna and a proximity sensor (figure 9, [0074], proximity sensor 540), wherein at least one radio-frequency short-circuit element includes a plurality of radio-frequency short-circuit elements (figure 9, capacitors 570, 580); and a transmission structure further comprises: a selection circuit (switch 1010), coupled between said radio-frequency short-circuit elements (capacitors 570, 580), and selecting (by switch 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kim into the art of Tang as to improve isolation between the antenna and the proximity sensor in RF transmission by tuning to isolate the transmit frequency band. 
Tang and Kim fail to mention the selection circuit (switch 1010) coupled between said radio-frequency short-circuit elements and said ground. 
Suh discloses a radio device including a selection circuit coupled between radio-frequency capacitive elements and a ground (figure 1, ITC 114, switch coupled between capacitors and the ground for selecting a desired capacitor). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Suh into the art of Tang as modified by Kim as an alternative switching embodiment for effectively selecting the desired capacitor.   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 20150200447 A1) as modified by Kim (US 20200388919 A1) and Suh (US 20180261908 A1), further in view of Wu (US 11,108,133 B2).  
For claim 8, Tang in combination with Kim and Suh substantially teaches the limitation in claim 6, but fails to mention further comprising: a plurality of inductors, 
Wu discloses antenna system with radio selective tuning circuit comprising a plurality of inductors, connected in series with radio-frequency capacitive elements, respectively (figure 2: tuner 70, figure 4: inductors L and capacitors C in series, switch S1 for selection).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Wu into the art of Tang as modified by Kim and Suh as to include switchable tuning branches each including the inductor and the capacitor in series, and the tuning branches are located before the switch (see Suh figure 1 the switch coupled between tuning capacitors and the ground), for effectively shorting the transmit RF signal which is tuned to and isolating the proximity sensor.    

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Because none of the references, either alone or in combination, discloses or renders obvious claims 7 and 9.  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

 
/Rui Meng Hu/
R.H./rh
March 4, 2022 
/RUI M HU/Examiner, Art Unit 2643